Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group II, claims 75-76, and the election of species of the Cannabis sativa in the reply filed on 01/11/2021 is acknowledged.  Claims 72-74 and 77-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 75-76 have been examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 75-76 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 55-92 of copending Application No.16/805,356.
Although the conflicting claims are not identical, they are not patently distinct from each other because in both cases, the claims are drawn to a method of providing increased bioavailability of vegetable matter (i.e. the vegetable matter with an aqueous 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 75-76 are rejected under 35 USC 103 as being unpatentable over Kupper (US 20070072939) in view of Kidron et al. (US 9186412). 
	A method of providing increased bioavailability of vegetable matter (i.e. the vegetable matter with an aqueous solubility of less than 0.1 mg/ml is of a tetrahydrocannabinol (THC) and/or cannabidiol (CBD) derived from the claimed elected species of Cannabis sativa) within an oral formulation, the method comprising adding the claimed N-acylated fatty amino acid or salt thereof (i.e. the claimed N-acylated fatty 
Kupper teaches a composition (as an oral plant/vegetable matter composition) comprising a permeation enhancer/carrier in combination with the vegetable matter is of a tetrahydrocannabinol and/or cannabidiol (CBD) derived from the claimed elected species of Cannabis sativa (whereas the same tetrahydrocannabinol derived from the claimed elected species of Cannabis sativa would intrinsically have the properties of an aqueous solubility of less than 0.1 mg/ml) to be administered to increase the bioavailability of the vegetable matter (i.e. to improve the uptake of poorly soluble pharmaceutical agents) within a subject (see entire document including e.g. title, abstract, paragraphs 0020, 0020, 0054, 0206 and claims). Kupper, however, does not expressly teach that its added permeation enhancer/carrier is of the claimed N-acylated fatty amino acid or salt thereof to be administered to increase the bioavailability of a pharmaceutical agent such as a vegetable matter (i.e. to improve the uptake of poorly soluble pharmaceutical agents) within a subject.
Kidron beneficially teaches a composition (as an oral) comprising the added permeation enhancer/carrier of the claimed N-acylated fatty amino acid or salt thereof (i.e. the claimed N-acylated fatty amino acid or salt thereof is of a N-[8-(2-hydroxylbenzoyl) amino) caprylate) to be administered to increase the bioavailability of a pharmaceutical agent (i.e. to improve the uptake of poorly soluble pharmaceutical agents) within a subject (see entire document including e.g.-title, abstract, column 12 lines 17-22 and claims, especially claims 1 and 2). 

Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/					/MICHAEL BARKER/Examiner, Art Unit 1655   					Primary Examiner, Art Unit 1655